Citation Nr: 0205429	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  98-00 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The veteran served on active duty from July 1968 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  The veteran's case was remanded for 
additional development in May 1999.  The case is again before 
the Board for appellate review.


FINDINGS OF FACT

1.  By a decision entered in November 1991, the RO denied the 
veteran's claim of service connection for PTSD.  He was 
notified of the RO's determination, and of his appellate 
rights, but he did not appeal. 

2.  Evidence received since the November 1991 RO decision, 
when considered alone or in conjunction with all of the 
evidence of record, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the November 1991 final RO decision 
is not new and material; the veteran's claim may not be 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that he is entitled to service 
connection for PTSD based upon stressful events he 
experienced in service while serving in the Republic of 
Vietnam from December 1968 to December 1969.

Under the law, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service.  38 U.S.C.A. § 1110 
(West Supp. 2001); 38 C.F.R. § 3.303(a) (2001).  

Establishing service connection for PTSD requires that there 
be medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a) (2001); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  38 C.F.R. § 3.304(f) 
(2001).  (A "clear" diagnosis of PTSD is no longer a 
requirement.  See 64 Fed. Reg. 32,807-32,808 (June 18, 
1999).)  If the evidence establishes that the veteran engaged 
in combat with the enemy and the claimed stressor is related 
to that combat, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  

The veteran originally attempted to establish service 
connection for PTSD in May 1991.  The claim was denied in 
November 1991.  The veteran was notified of that action that 
same month.  However, he did not submit a timely notice of 
disagreement.  See 38 C.F.R. §§ 20.302, 20.1103 (2001).  As a 
result, service connection for such a disorder may now be 
considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001).  If the Board finds 
that no such evidence has been offered, that is where the 
analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Id.  Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384; 
see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  (The Board 
notes that 38 C.F.R. § 3.156(a) was recently amended in 
August 2001.  However, that amendment is applicable only to 
claims filed on or after August 29, 2001.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001)).

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
United States Court of Appeals for Veterans Claims (Court) 
held that where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the appellant applies unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs to 
do otherwise and the Secretary did so.  The Board remanded 
the veteran's case in May 1999 for, inter alia, consideration 
of his claim under the new standard set forth in Hodge.

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a); Hodge, supra.  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the November 1991 
rating decision consisted of the veteran's service medical 
records (SMRs), DA Form 20, and DD Form 214, VA examination 
reports dated in June and July 1991, and a stressor statement 
dated in June 1991. 

The SMRs were negative for any indication of a nervous 
disorder in service.  The veteran's DA Form 20 and DD Form 
214 indicated his military occupational specialty (MOS) as a 
cook.  The veteran served in Vietnam from December 1968 to 
December 1969.  The veteran's assignment in Vietnam was as a 
cook at the higher headquarters company (HHC) of the 1st 
Battalion (Air Mobile) of the 327th Infantry.  His DA Form 20 
and DD Form 214 also showed that the veteran was awarded a 
Bronze Star medal.  There was no indication that a combat 
"V" device was authorized.

The veteran's June 1991 statement reported that he had a hard 
time adjusting to service in Vietnam.  He said that he 
witnessed a person get killed.  His mother was sick while he 
was in Vietnam and it was stressful to be so far away at that 
time.  He said that he received the Bronze Star and another 
medal.  

The June 1991 VA psychiatric examination provided a diagnosis 
of chronic PTSD based on stressors provided by the veteran, 
stressors that were not verified.  The veteran told the 
examiner that he participated in firefights, and witnessed 
the deaths of enemy and United States soldiers.  He also said 
that he was exposed to enemy rockets, mortars and artillery.

The veteran's claim was denied in November 1991 because he 
did not have a verified stressor and there was no evidence of 
a nervous disorder in service.  There was a diagnosis of 
PTSD.

Evidence received since the November 1991 rating decision 
consists of VA examination reports dated in January and 
September 1997, an income verification report dated in August 
1998, multiple statements from the veteran and his 
representative, VA medical records for the period from July 
1996 to January 2000, and correspondence from the RO to the 
veteran dated from October 1996 to March 2000.  All of the 
evidence added to the claims folder is new in that it was not 
of record previously.  

The RO wrote to the veteran in October 1996 and asked him to 
provide specific information regarding his claimed stressors.  
The RO wrote a second time in October 1996 and requested that 
the veteran identify sources of records of treatment for 
PTSD.

The veteran provided a stressor statement in November 1996 
that expressed his stressors in a general manner.  No 
specifics as to dates, locations, or names of personnel were 
provided.  

The January 1997 VA psychiatric examination listed general 
stressors provided by the veteran of being shot at 
occasionally.  It was noted that the sounds of sirens would 
make him think of Vietnam.  The examiner stated that the 
veteran did not satisfy the criteria for a diagnosis of PTSD.  
The September 1997 VA examination was a general medical 
examination evaluating the veteran's overall health condition 
for entitlement to non-service-connected pension benefits.  A 
diagnosis of PTSD was listed based on information of a prior 
diagnosis.  There was no discussion of the veteran's PTSD in 
the examination report.

The VA treatment records, which include several hospital 
summaries, primarily reflect treatment provided to the 
veteran for an unrelated medical condition.  The veteran was 
inpatient at a PTSD unit from July to September 1997.  He was 
diagnosed with chronic PTSD; however, none of the treatment 
records or summaries provides any specific detail on 
stressors experienced by the veteran.  The summary for the 
September 1997 discharge did note that the veteran said that 
he had seen his best friend killed and provided a first name 
of Brian.  No other information was provided in any of the 
records such as the date, location, or a last name, or 
whether the individual was attached to the veteran's unit.

The RO again wrote to the veteran in April 1998 and September 
1998 and requested specific details on his claimed stressors 
so that a request for verification could be made to the 
United States Armed Services Center for Research of Unit 
Records (USASCRUR)).  The veteran never responded to the 
requests.  The veteran was also scheduled for a Board hearing 
in October 1998, but failed to report.

The RO was directed in the Board remand of May 1999 to verify 
the veteran's address, as there appeared to be several 
addresses used in correspondence to the veteran.  An income 
verification report submitted by the veteran in August 1998, 
and associated with the claims folder after the May 1999 
remand, listed a return address that was used by the RO in 
writing to the veteran in September 1998 to request 
information on his stressors and inform him of his hearing 
date.  After the remand, the RO verified the veteran's 
address with the Postal Service and wrote to him in March 
2000.  The RO included copies of the April 1998 and September 
1998 letters requesting specific information on his 
stressors.  Again, there was no response from the veteran. 

The veteran's representative submitted a number of statements 
from December 1997 up to an undated statement in lieu of a VA 
Form 646 received in 2002.  The representative was copied on 
all of the prior RO correspondence, regardless of the address 
used for the veteran.  The representative provided no 
additional information on stressors for the veteran.  

In reviewing the evidence associated with the claims folder 
since November 1991, the Board finds that the January 1997 VA 
examination is probative of the veteran's claim because it 
concluded that there was no diagnosis of PTSD.  The VA 
treatment records, while showing several diagnoses of PTSD, 
to include hospitalization for the condition, are cumulative 
of the medical evidence considered in 1991.  (The 

veteran had a diagnosis of chronic PTSD that the VA examiner 
attributed to his military service in June 1991.)  The added 
VA records do not go beyond the evidence that was available 
in November 1991.

The November 1996 statement from the veteran provides no 
further information regarding his alleged stressors than 
information that was of record in November 1991.  The 
multiple statements from the veteran's representative added 
no information regarding the claimed stressors.  Thus this 
evidence is not probative.

The Board finds that the evidence associated with the claims 
folder since the November 1991 decision, considered by 
itself, or in conjunction with the other evidence of record, 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.  In other words, the 
evidence does not tend to provide significant information 
pertinent to the underlying question of a stressor that is 
capable of being verified beyond what was known previously.  
Accordingly, the Board concludes that the veteran has not 
submitted new and material evidence under 38 C.F.R. § 
3.156(a).

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) has 
clarified VA's duty to assist claimants in developing 
evidence pertinent to their claims and eliminated the 
previous requirement that a claim be well grounded before 
VA's duty to assist arises.  In this regard, it should be 
pointed out that the question of whether new and material 
evidence has been presented is a jurisdictional question for 
the Board.  See Barnett and Butler, supra.  Even the Veterans 
Claims Assistance Act of 2000 recognizes this.  38 U.S.C.A. § 
5103A(f)) (West Supp. 2001).  

The issue as to the retroactive application of the duty-to-
assist provisions of the VCAA in general, and to new and 
material evidence cases in particular, has been the subject 
of differing opinions.  The VA General Counsel issued a 
precedent opinion in November 2000 to address the issue of 
the effective date of the duty-to-assist provisions of the 
VCAA.  VAOPGCPREC 11-2000.  The court addressed the 

issue of retroactivity of the duty-to-assist provisions of 
the VCAA in Holliday v. Gober, 14 Vet. App. 280 (2001).  The 
court held that the amendments to 38 U.S.C.A. § 5107 were 
applicable to any claim filed before the date of the 
enactment of the VCAA but not yet final as of that date.  
Id., citing Luyster v. Gober, 14 Vet. App. 186 (2000) (per 
curiam order).  In regard to the duty-to-assist provisions 
enacted under the VCAA, the court held that all provisions of 
the VCAA were potentially applicable to claims pending on the 
date of the enactment of the VCAA.  Id. at 286.  

VA has issued final regulations to implement the statutory 
changes made by the VCAA.  See Duty to Assist, 66 Fed. Reg. 
45,620-32. (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), not applicable in this case, the changes 
"merely implement the VCAA and do not provide any rights 
other than those provided by the VCAA."  See 66 Fed. Reg. at 
45,629.

In a recent decision, the Court of Appeals for the Federal 
Circuit issued an opinion, which held that the duty-to-assist 
provisions of the VCAA are not retroactive.  See Dyment v. 
Principi, No. 00-7075 (Fed. Cir., Apr. 24, 2002).  The 
Federal Circuit found that the effective date provision in 
section 7(a) of the VCAA applied solely to the amendment of 
38 U.S.C. § 5107, as cited in section 4 of the VCAA.  
Further, in a case decided May 20, 2002, a separate panel of 
the Federal Circuit concurred with the holding in Dyment that 
the duty-to-assist provisions of the VCAA are not 
retroactive.  See Bernklau v. Principi, No. 00-7122, (Fed. 
Cir., May 20, 2002).  The Federal Circuit categorically 
stated that the duty-to-assist provisions of section 3(a) of 
the VCAA were not retroactive and the section did not apply 
to claims pending on November 9, 2000.

The change in 38 U.S.C.A. § 5107(a) eliminated the 
requirement to submit a well-grounded claim.  The change also 
removed the obligation, from this subsection, to assist a 
veteran in developing the facts pertinent to his claim.  In 
spite of the 

elimination of the requirement to assist the veteran from 
38 U.S.C.A. § 5107(a), VA has assisted this veteran in the 
development of his claim.  From the outset he was requested 
to provide new and material evidence to reopen his claim.  He 
was asked to provide specific information in regard to his 
claimed stressors.  He was scheduled for a Board hearing but 
failed to report.  The veteran was afforded a VA psychiatric 
examination and outstanding VA treatment records were 
obtained by the RO in compliance with the Board's remand 
instructions.

He was provided with a statement of the case (SOC) with 
respect to the issue on appeal that listed the provisions of 
law relied on, the facts developed in the case, and of the 
reasoning used in reaching a decision on the issue in this 
case.  He was issued supplemental statements of the case that 
reviewed the evidence added to the claims folder subsequent 
to the SOC.  Further, the May 2001 supplemental statement of 
the case informed the veteran of the enactment of the VCAA 
and offered him the opportunity to identify any outstanding 
evidence that could support his claim and request the RO to 
assist him in obtaining the evidence.  The veteran did not 
respond.  

In summary, the veteran has not identified any outstanding 
evidence that could be obtained that would support his claim.  
He has been informed of the evidence necessary to reopen his 
claim, and he has been assisted in the development and 
obtaining of that evidence.  He has provided no additional 
evidence to identify a stressor that is capable of being 
verified.  While the recent decisions in Dyment and Bernklau 
may have established the state of the law as to the 
retroactive application of the duty-to-assist provisions of 
the VCAA, the fact is that this veteran was provided notice 
and assistance.  



								(Continued on Next 
Page)


ORDER

The application to reopen a claim of service connection for 
PTSD is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

